Citation Nr: 0837472	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement for service connection for psychiatric disorder.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision of March 2007 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).




FINDING OF FACT

The veteran's current psychiatric disorder was not incurred 
in service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have not been met.
U.S.C.A §§ 1110, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

In January 2007, prior to the initial adjudication, the 
agency of original jurisdiction (AOJ) provided the notice 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim of service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In addition, the 
veteran was provided with a notice of effective date and 
disability rating regulations pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing a personal hearing.

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Therefore, the duty to notify and assist has been 
met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R.§ 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The veteran claims that he has a psychiatric disorder that 
was incurred in service.  Specifically, he has stated that he 
had confidence issues prior to service and that these 
insecurities were aggravated by service, particularly when he 
was ordered to serve in Vietnam.  

Service records report that the veteran served in Republic of 
Vietnam between August 1971 to November 1971 as a helicopter 
repairman.  See veteran's DD 214.  The veteran's service 
medical records do not report any complaints or diagnosis of 
any chronic psychiatric disorder.  See Service Medical 
Records, dated August 1970 to January 1974.  In fact, the 
veteran's separation examination, dated in October 1973, 
indicates that he was found to be psychiatrically normal, a 
finding essentially confirmed in February 1974 when the 
veteran verified "there has been no change in [his] medical 
condition."  See record of separation examination, dated 
October 1973; and Statement of Medical Condition, dated 
February 1974.  

Post service evidence of record reveals that the veteran was 
first diagnosed and treated for depression in June 2006.  See 
Dr. C. Matisi Medical Records, dated June 2006.  In August 
2006, the veteran was diagnosed as having bipolar disorder, 
depression, panic disorder, and alcohol dependency (in 
remission).  See August 8, 2008 Marietta Memorial Hospital 
records.  The diagnosis was amended to bipolar disorder and 
substance dependence to alcohol in January 2007.  See January 
2007 Marietta Memorial Hospital records.

The first post-service evidence of treatment of a psychiatric 
condition is not documented until 2006, more than 30 years 
after the veteran's discharge from military service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  The Board notes that these diagnoses were attributed 
to pain from shoulder surgery, family member's chronic health 
problem, and death of a son five year prior; there was no 
mention of service.  See Dr. C. Matisi Medical Records, dated 
June 2006.  In fact, none of the post-service records 
suggests a connection between the veteran's psychiatric 
diagnosis and service.  Overall, the post-service medical 
records, indicating that bipolar disorder began years after 
service with no indication of an association to service, are 
found to provide evidence against the veteran's claim.  

In this case, based on the lack of psychiatric disorder at 
separation, the length of time between separation and the 
initial manifestation of psychiatric disorder, and the lack 
of competent nexus evidence, service connection is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
service connection for psychiatric disorder is denied.


ORDER

Entitlement to service connection for psychiatric disorder is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


